EXAMINER’S AMENDMENTS
The examiner is authorized to make the following amendments to specification.

Please amend a section “Brief Description of the Drawings” to delete the entire current section and replace with the attached amended section as shown below. No new matter has been added.

The application has been amended as follows: 
							















Brief Description of the Drawings
Further features and advantages of the invention will be apparent from the following description of the embodiment, which is described by way of example only and with reference to the accompanying drawings, in which:
Fig. 1 is a block diagram illustrating a non-limiting example of video encoding and decoding system in accordance with embodiments of the present invention;
Fig. 2 is a block diagram illustrating a non-limiting example of a video encoder shown in Fig. 1;
Fig. 3 is a block diagram illustrating a non-limiting example of a motion estimation unit shown in Fig. 2;
Fig. 4 is a representative diagram of motion vector bit lengths for block matching candidates of a subset of a search area; 
Fig. 5A is a flowchart of a motion estimation function in accordance with embodiments of the present invention;
Fig. 5B is a sub-flowchart of Fig. 5A of a method for determining a list of candidate motion vectors;
Fig. 5C is a sub-flowchart of Fig. 5B of a method for determining a preferred motion vector (MVP) and determining a cost of the MVP;
Fig. 5D is a sub-flowchart of Fig. 5B of a method for determining a sorted list of motion vectors;
Fig. 5E is a sub-flowchart of Fig. 5D of a method for determining RCADS (Rate-Constrained Absolute Difference of Sums) of an ith candidate motion vector;
Fig. 5F is a sub-flowchart of Fig. 5D of a method for conditionally appending the ith candidate motion vector to the list of candidate motion vectors;
Fig. 5G is a sub-flowchart of Fig. 5A of a method for selecting a best motion vector from the sorted list of motion vectors; 
Fig. 5H is a sub-flowchart of Fig. 5G of a method for determining a best cost of the candidate motion vectors in the list of candidate motion vectors; and
Fig. 6 illustrates a system for determining a best motion vector in a motion estimation process of a video encoder.
The accompanying drawings are included to provide a further understanding of the present invention and are incorporated in and constitute a part of this specification. The drawings illustrate some embodiments of the invention and together with the description serve to explain the principles of the invention. Other embodiments of the invention and many of the intended advantages of embodiments of the invention will be readily appreciated, as they become better understood by reference to the following detailed description. The elements of the drawings are not necessarily to scale relative to each other. Like reference numerals designate corresponding similar parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481